Opinion issued August 20, 2008














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00571-CR
____________

ANDRE BROWN Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 163rd District Court 
Orange County, Texas
Trial Court Cause No. B080011R   



 
MEMORANDUM  OPINION
           On August 1, 2008, appellant, Andre Brown, filed a motion to dismiss this
appeal.
The motion complies with the Texas Rules of Appellate Procedure.  See Tex.
R. App. P. 42.2(a).
          We have not yet issued a decision.  Accordingly, we grant the motion and
dismiss the appeal. 
          We dismiss any pending motions as moot.
          We direct the Clerk of this Court to issue the mandate.  Tex. R. App. P. 18.1.
PER CURIAM
Panel consists of Justice Taft, Jennings, Bland.
Do not publish.  Tex. R. App. P. 47.2(b).